          IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE DISTRICT OF DELAWARE

In re:                                           § Chapter 11 Case
                                                 §
Old LC, Inc., et al.1                            § Case No. 19-11791 (BLS)
                                                 §
               Debtors.                          § Jointly Administered

                                              §
Official Committee of Unsecured Creditors §
of Old LC, Inc., et al., for and on behalf of §
the estates of Old LC, Inc., et al.;          §
                                              §
                              Plaintiff,      §
                                              §
v.                                            § Adv. No. 20-51002 (BLS)
                                              §
Upfront V, LP, Breakwater Credit              §
Opportunities Fund, L.P.; Upfront GP V,       §
LLC; Mark Suster; Dana Kibler; Gregory §
Bettinelli; Saif Mansour; Aamir Amdani;       §
Eric Beckman; Darrick Geant; and Joseph §
Kaczorowski                                   §
                                              §
                              Defendants.     §


    FIRST AMENDED COMPLAINT AND OBJECTION TO CLAIMS




1
        The Debtors are the following four entities (the last four digits of their
respective taxpayer identification numbers, if any, follow in parentheses): Old LC,
Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The
Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton
Paisner LLP, Attn: Mark I. Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta,
Georgia 30309.
       The Official Committee of Unsecured Creditors (the “Committee”) of
Old LC, Inc.; Old LC Holdings, Inc.; Old LCF, Inc.; and Old LC Parent, Inc.
(collectively, “Loot Crate” or the “Debtors”)2 bring this action on behalf of
and for the benefit of the Debtors’ estate and respectfully alleges as follows:

                            Nature of the Action

       1.      From 2012 to 2019, Loot Crate operated a subscription box
service that catered to fandom and enthusiasts through “crates” curated with
“geek and gamer products” each month. Loot Crate partnered with industry
leaders in entertainment, gaming, sports, and pop culture to deliver monthly
themed crates, create interactive experiences and digital content, and film
original video productions. Products included exclusive shirts, gear, and
gadgets, as well as limited edition collectibles. Loot Crate became the
worldwide leader in pop culture subscription boxes with over 250,000
recurring subscribers.

        2.     Unfortunately, from early 2017 through mid-2019, Loot
Crate’s investors and senior secured lender suffocated Loot Crate into
bankruptcy by working in concert to seize control of the company by
blocking Loot Crate’s access to alternative sources of funding and insisting
on its own onerous, commercially unreasonable terms. Defendants Upfront
V, LP (individually and with its board designees, including defendants Mark
Suster, Dana Kibler, and Gregory Bettinelli, “Upfront”) and Breakwater
Credit Opportunities Fund, L.P. (individually and with its board designees,
including Saif Mansour, “Breakwater”) engaged in a concerted pattern of
behavior and conspiracy to benefit themselves at Loot Crate’s ultimately
fatal expense.



2
        The Debtors were formerly named Loot Crate, Inc., Loot Crate Holdings,
Inc., LC Funding, Inc., and Loot Crate Parent, Inc. Following the closing of the
sale of substantially all of the Debtors’ assets completed in the administrative
bankruptcy case, no. 19-11791 (the “Admin Case”), the Debtors filed the necessary
documentation in the applicable jurisdictions to change their corporate names and
filed the Notice of Changes of Debtors’ Names and Case Caption [Admin Case D.I.
265] with the Court, all in accordance with the terms of the sale and the order
approving the same [Admin Case D.I. 254].

                                       2
        3.     Upfront and Breakwater used both overt and covert tactics in
furtherance of their concerted plan, including: (i) prewritten scripts and
“playbooks” (containing speaking lines and even planned facial reactions)
where board actions and the exercise of loan remedies were pre-ordained; (ii)
secret, subversive meetings with members of Loot Crate’s management to
whom Upfront and Breakwater promised promotions and equity in exchange
for their loyalties; and (iii) threats of personal lawsuits and reputational harm
to those who opposed them. Relying on their collective power held pursuant
to consent rights, board control, and Breakwater’s role as Loot Crate’s senior
secured lender, Upfront and Breakwater devised and implemented a series of
bad-faith, disloyal acts to delay or outright block Loot Crate from pursuing
financing alternatives at a time when the company was running out of cash
reserves. Thus, Upfront and Breakwater accomplished their own selfish
goals by choking Loot Crate into accepting burdensome financing from
Upfront and Breakwater.

       4.     Through Suster, Kibler, Bettinelli, and Mansour, as well as
Upfront and Breakwater’s other representatives and enablers, Upfront and
Breakwater committed serial fiduciary breaches in expropriating hard control
over Loot Crate while pursuing self-interested goals in direct conflict with
the company’s interests. These breaches damaged Loot Crate, causing the
company a catastrophic loss of enterprise value and materially undermining
its ability to continue as a going concern. Because of Defendants’
misconduct and breach of fiduciary duties, Loot Crate went from having
revenues of $145 million, gross profits in excess of $40 million, and an
estimated enterprise value of more than $100 million at the end of 2017, to
being forced to file for protection under chapter 11 and selling its assets in
the bankruptcy proceedings less than two years later.

        5.     This is a suit to recover from Upfront, Breakwater, and certain
of their agents and representatives, including several former members of the
board of directors of Old LC, Inc., money damages sustained by the Debtors
as a result of the Defendants’ concerted efforts to exercise dominion and
control over the Debtors’ business in direct violation of their respective
fiduciary and other obligations to the Debtors. In addition, Plaintiff seeks to
avoid and recover a $1 million payment to Breakwater as a constructively


                                       3
fraudulent transfer under 11 U.S.C. §§ 544, 548, and applicable provisions
of Delaware statutory law.

        6.    For the foregoing reasons and those stated below, the Plaintiffs
seek money damages and/or disgorgement to compensate them for losses to
the company’s enterprise value. Because the actions complained of were
taken in bad faith, in violation of the duty of loyalty owed to Loot Crate and
its stakeholders by each of the Defendants, the claims asserted fall outside of
the exculpatory scope of 8 Del C. §102(b)(7). Further, for the reasons
explained herein, the business judgment rule does not apply to the
transactions/dealings at issue; rather, entire fairness applies.

                           Jurisdiction and Venue

      7.      This adversary proceeding arises in and relates to the Debtors’
chapter 11 cases (the “Chapter 11 Cases”).

      8.      This Court has jurisdiction over the adversary proceeding
pursuant to 28 U.S.C. §§ 1334 and 1335. This is a core proceeding under
28 U.S.C. § 157(b)(2)(A), (E), (H), and (O). To the extent any part of this
adversary proceeding is determined not to be a core proceeding, Plaintiff
consents to the entry of final orders or judgments by the Court.

      9.     Venue is proper under 28 U.S.C. § 1409 because this adversary
proceeding arises under title 11 or arises in or relates to the Chapter 11 Cases.

       10.    The statutory predicate for the relief requested herein is found
in §§ 544, 548, and 550 of title 11 of the United States Code (the “Bankruptcy
Code”), as well as 6 Del. Code §§ 1304, 1305, and 1307.

                                 The Parties

       11.   In accordance with 11 U.S.C. § 1102(a)(1), the Committee was
duly formed by the Office of the United States Trustee on August 22, 2019.
The Committee is vested with all of the powers of a committee under 11
U.S.C. § 1103.

       12.    By order of this Court dated October 21, 2020 [Admin Case
D.I. 714], the Committee was granted standing and authority to assert and

                                       4
prosecute the claims set forth herein on behalf of and for the benefit of the
Debtors’ estates.

       13.    Defendant Upfront is a private equity fund that focuses on debt
and equity investments in start-up companies. Upon information and belief,
Upfront GP V, LLC is the general partner of, and operates, Upfront. Upon
information and belief, Upfront is, and at all relevant times was, a Delaware
limited partnership with its principal place of business in the County of Los
Angeles, in the State of California. At all times relevant to the claims in this
complaint, Upfront was a shareholder of Loot Crate.

        14.     Defendant Breakwater is a private equity fund that focuses on
debt and equity investments in start-up companies. Upon information and
belief, Breakwater is, and at all relevant times was, a Delaware limited
partnership with its principal place of business in the County of Los Angeles,
in the State of California. At all times relevant to the claims in this complaint,
Breakwater was a shareholder and lender of Loot Crate.

       15.    Upfront and Breakwater are private equity funds that, among
other business, focus on debt and equity investments in start-ups and young
companies.

       16.     Defendant Mark Suster (“Suster”) is the Managing Partner of
Upfront and is a resident of the State of California. At all times relevant to
the claims in this complaint, Suster was either a member of the Loot Crate’s
board of directors (the “Board”) and/or managing Upfront’s affairs with
respect to its position as a shareholder of Loot Crate.

       17.     Defendant Dana Kibler (“Kibler”) is a Partner and Chief
Financial Officer of Upfront and is a resident of the State of California. At
all times relevant to the claims in this complaint, Kibler was either a member
of the Board and/or managing Upfront’s affairs with respect to its position as
a shareholder of Loot Crate.

       18.    Defendant Gregory Bettinelli (“Bettinelli”) is a Partner at
Upfront and is a resident of the State of California. At all times relevant to
the claims in this complaint, Bettinelli was either a member of the Board


                                        5
and/or managing Upfront’s affairs with respect to its position as a
shareholder of Loot Crate.

        19.    Defendant Saif Mansour (“Mansour”) is a Managing Partner
of Breakwater and is a resident of the State of California. At all times
relevant to the claims in this complaint, Mansour was either a member of the
Board, a Board observer, and/or managing Breakwater’s affairs with respect
to its position as a shareholder and lender of Loot Crate.

        20.    Defendant Aamir Amdani (“Amdani”) is Director at
Breakwater and is a resident of the State of California. At all times relevant
to the claims in this complaint, Amdani was either a member of the Board, a
Board observer, and/or managing Breakwater’s affairs with respect to its
position as a shareholder and lender of Loot Crate.

        21.    Defendant Eric Beckman (“Beckman”) is a Managing Partner
of Breakwater and is a resident of the State of California. At all times
relevant to the claims in this complaint, Beckman was either a member of the
Board, a Board observer, and/or managing Breakwater’s affairs with respect
to its position as a shareholder and lender of Loot Crate.

        22.    Defendant Darrick Geant (“Geant”) is a Partner at Breakwater
and is a resident of the State of California. At all times relevant to the claims
in this complaint, Geant was either a member of the Board, a Board observer,
and/or managing Breakwater’s affairs with respect to its position as a
shareholder and lender of Loot Crate.

       23.    Defendant Joseph Kaczorowski (“Kaczorowski”) is a Partner
and Chief Financial Officer at Breakwater and is a resident of the State of
California. At all times relevant to the claims in this complaint, Kaczorowski
was either a member of the Board, a Board observer, and/or managing
Breakwater’s affairs with respect to its position as a shareholder and lender
of Loot Crate.

       24.     Upfront, Breakwater, Suster, Kibler, Bettinelli, Mansour,
Amdani, Beckman, Geant, and Kaczorowski are referred to collectively
herein as the “Defendants.”


                                       6
                           Factual Background

      Loot Crate Begins as a Small Start-Up in 2012, and Grows to a
      Nine-Figure Company in Just Five Years.

       25.    Loot Crate was an eCommerce subscription company
specializing in providing its customers with curated boxes (or “crates”) of
“geek and gamer products” each month. These products consisted of
exclusive figurines, shirts, gear, and gadgets, as well as limited edition
collectibles.

      26.   Combining his entrepreneurial spirit with his interest in video
games, comics, and science fiction, Christopher Davis created Loot Crate in
2012 along with his business partner, Matthew Arevalo. As a small start-up
company, Loot Crate grew quickly.

       27.   Loot Crate developed, designed, and sourced popular
merchandise from over 350 distinct entertainment properties, each of which
used Loot Crate and its innovative business model as a key intellectual
property monetization partner.

        28.   Approximately 97% of Loot Crate’s merchandise was
exclusive to Loot Crate, driving fan enthusiasm and loyalty for these “must-
have” collectibles. Accordingly, Loot Crate enjoyed a loyal customer base
that returned again and again to buy Loot Crate’s products.

       29.     Loot Crate’s business also benefitted from other companies’
desire to use Loot Crate to expand their own product offerings and cross-
market television, film, and other popular media with fun-filled items, toys,
collectibles, clothes, and other unique accoutrements.

      30.   As of November 2017, Loot Crate had approximately 190 full-
time employees and approximately another 200 temporary or part-time
employees involved in packing the crates.

       31.     At year-end 2017, Loot Crate had revenues of $145,000,000,
gross profits in excess of $40,000,000 and an estimated enterprise value of
more than $100,000,000.


                                     7
       32.    Loot Crate grew quickly and, by mid-2019, had shipped more
than 32 million crates of customized merchandise across the world.

       33.    In 2018, Loot Crate was voted #1 Geek Box by over 250,000
users, voted #3 for customer service for Subscription Box Services, and was
the 2018 Subscription Trade Association CUBE award winner for “Best
Overall Box.”

       34.   Davis was also repeatedly recognized in the industry as an up-
and-coming entrepreneur. In 2016, Davis was named as a finalist for the
Ernst & Young Entrepreneur of the Year Award for the Greater Los Angeles
area. In 2016, Davis was also named as an Entrepreneur Superstar by Inc.
Magazine.




      35.    In addition to its founders’ recognized skill as entrepreneurs,
Loot Crate and Davis were consistently surrounded by reputable consulting
companies focused exclusively on positioning Loot Crate for success (unlike


                                     8
Defendants who had ulterior motives). Specifically, Loot Crate retained
consultants from Dendera Advisory, LLC and McKinsey & Company, Mark
Palmer of Theseus Strategy Group, and law firms such as Bryan Cave.

       36.    As a result of its rapid success, Loot Crate became the
worldwide leader in fan subscription boxes, partnering with industry leaders
in entertainment, gaming, sports, and pop culture to deliver monthly and
limited-edition themed crates, interactive experiences and digital content,
and original video content.

       37.    Together with Loot Crate’s entrepreneurial founders and
expert advisors and consultants, Loot Crate was well-positioned for long-
term success. Unfortunately, when the time came for Loot Crate to obtain
capital to support its growth, Loot Crate chose Defendants without knowing
they would be more focused on enriching themselves at Loot Crate’s
expense, rather than fulfilling their duties of care, loyalty, and good faith.
Therefore, because of Defendants’ breach of their fiduciary duties, the
wheels began to come apart at Loot Crate when Defendants got involved.

       Loot Crate Obtains Financing from Upfront and Breakwater.

       38.     To meet the needs of its rapidly growing customer base, Loot
Crate required access to capital. Therefore, in the summer of 2016, Loot
Crate led its Series A funding round and obtained $18.599 million in equity
funding, including approximately $12.499 million in equity funding from
Upfront and approximately $1.99 million in equity funding from Breakwater.

       39.    On or about May 10, 2016 (the “Private Equity Agreements”),
in exchange for their equity funding, Upfront received approximately 45%
of the newly-issued Series A Preferred Stock of Loot Crate, and Breakwater
received approximately 10% of the newly-issued Series A Preferred Stock.
Thus, Upfront and Breakwater held 55% of the issued and outstanding Series
A Preferred Stock.

      40.    Under the terms of Upfront’s Private Equity Agreement,
Upfront was granted the right to designate a member of the Board, and
designated Bettinelli to initially fill that role.


                                      9
       41.     From May 10, 2016, and at all relevant times thereafter,
Bettinelli (along with Suster and Kibler) were principals at Upfront.

      42.   Under the terms of Breakwater’s Private Equity Agreement,
Breakwater was granted the right to designate an observer to the Board, and
designated Mansour to fill that role.

      43.      Although Breakwater’s board observer could not vote, the
observer still had the right to be fully apprised of all of Loot Crate’s financial
and business affairs, and could actively participate in and direct discussions
of Loot Crate’s affairs.

       44.    Also, under the terms of the Private Equity Agreements, a
majority of the class of Series A Preferred Shares was required to approve
any new preferred equity issuances for Loot Crate. Together, Upfront and
Breakwater held a majority of the Series A Preferred Shares and therefore
had the power veto any subsequent financing for Loot Crate.

        45.    On or about June 1, 2016, Loot Crate entered into a $20 million
credit facility with Breakwater, as lender and agent, under the terms of that
certain Loan and Security Agreement, dated on or about June 1, 2016 (the
“Loan Agreement”). Under the Loan Agreement, Breakwater and the other
lenders funded a $15 million loan to Loot Crate (the “Loan”).

       Upfront and Breakwater Collude and Conspire to Suffocate Loot
       Crate by Blocking Financing Proposals.

       A.     Upfront and Breakwater Develop a Scheme to Reconstitute
              the Board in their Favor.

       46.    As early as January 2017, Upfront and Breakwater conspired
to obtain control over Loot Crate’s Board so they could force financing
through that would benefit their own companies at Loot Crate’s detriment.

      47.    In an email exchange on January 2, 2017 between Upfront’s
then-Board designee (Bettinelli) and Breakwater’s designated observer
(Mansour), Bettinelli and Mansour discussed their scheme of using alleged
breaches under the Loan Agreement as “leverage” to effect “changes” at Loot


                                       10
Crate. Their plot included using the pretext of defaults under the Loan
Agreement to trigger Breakwater’s right to designate a full Board seat.

       48.     As Bettinelli and Mansour discussed in their January 2, 2017
emails, the first step in the plan to obtain a Board seat for Mansour was for
Breakwater to find a pretext to notice a default under the Loan Agreement to
use as leverage. So, they alleged a covenant default against Loot Crate for
allegedly failing to maintain a certain minimum number of subscribers.

        49.    However, the number of subscribers that Breakwater based this
alleged default upon came from a presentation Davis gave to the Board on
January 5, 2017. The presentation did not include certain categories of
subscribers. Regardless, on January 31, 2017, without seeking any
clarification from the company, Breakwater took the extraordinary step of
formally declaring a covenant default.

       50.     Further evidence of their conspiracy can be found in an email
exchange between Bettinelli and Mansour on January 13, 2017 with the
subject line “Terry Boyle Update.” The first email is from the company to
Bettinelli informing him that the company was finalizing the addition of
Terry Boyle to the Board. Bettinelli and Mansour viewed Boyle as a
potential ally on the Board once Mansour was also added. Bettinelli then
forwarded this Board communication to Mansour (who was not then a Board
member), and Mansour responded “one down one to go,” referring to Boyle
and himself, respectively.

       51.    Mansour and Bettinelli routinely communicated and
coordinated their plans via text messages as well. Although only a board
observer, Mansour informed Bettinelli of conversations he had with Eric
Chan—a Loot Crate employee—concerning operations at Loot Crate. In
coordinating operations of the business to benefit Upfront and Breakwater,
Mansour and Bettinelli shared with each other their plans to deceive Chris
Davis during any negotiations. Mansour and Bettinelli discussed how they
could slow-play Davis on various issues to protect their interests and how
they could dupe and mislead Davis by acting as if they were under duress in
negotiations.



                                     11
       B.      Breakwater Utilizes its Law Firm to Further the Scheme
               Against Loot Crate.

       52.   Breakwater also turned to its counsel, Morgan, Lewis &
Bockius LLP (“Morgan Lewis”) for recommendations regarding how to
obtain a Board seat for itself.

      53.     In an email dated February 8, 2017 (the “Carry the Water
Email”), Morgan Lewis outlined “some thoughts” on a strategy for
Breakwater to leverage its relationship with Upfront to gain a full voting
Board seat, including:

               4. I would not suggest that you have further discussions
               with Davis about the board seat for waiver trade if you
               have already floated that idea

               5. Up Front [sic]3 should carry the heavy water before
               and during the meeting in terms of pressing Davis on
               how to address the continuing defaults. The best way
               forward is like this:

               Up Front presses Davis prior to the meeting and in the
               meeting on the defaults and the company’s strategies to
               address. Upfront should press Davis to describe the
               remedies [Breakwater] could now take and how
               damaging those remedies could be to the company.

               Up Front should tease out of Davis the possibility of a
               waiver of defaults in exchange for a board seat for you.

               Up Front should aggressively support that outcome. It
               costs the Company nothing, it avoids potentially
               crippling consequences of remedies.

               Upfront should push these issues aggressively at the
               board meeting, not you/Breakwater

               If Davis or the board or both invite you back into the
               room to consider waiving the defaults in exchange for a
               board seat, I would suggest that you carefully listen, ask

       3
          Morgan Lewis inadvertently refers to Upfront incorrectly as “Up Front” in the
Carry the Water Email.

                                          12
              questions as appropriate, and then ask for a few minutes
              to discuss with your partners (or something like that).
              Don’t say ok right away. Be deliberate. Don’t want it
              to seem like this was all pre wired. Then say ok.

              Before you get the offer to take the seat in exchange for
              the waiver, don’t show your hand. Say you have a lot
              of concerns and are considering all your options.

              [emphasis added]

     54.   An hour after receiving the Carry the Water Email from
Morgan Lewis, Mansour forwarded it to Bettinelli at Upfront.

       55.    Consistent with the recommendations of Breakwater’s
counsel, on February 13, 2017, Bettinelli sent Davis an email (the “February
13 Email”) “strongly” recommending that Mansour be immediately
appointed to the Board in exchange for certain conditions, including waiver
of the alleged Loan default.

      56.    In the February 13 email, Bettinelli did not disclose that
Upfront and Breakwater had previously discussed the possibility of
Breakwater’s appointment to the Board, nor that the email was sent at
Breakwater’s urging.

       57.     Upfront’s inability to remember which law firm represented
which entities further highlights Upfront’s and Breakwater’s joint
coordination to harm Loot Crate. For example, when Breakwater sent a
default letter on January 31, 2017, Loot Crate responded on February 22,
2017 denying the existence of any default. After Mansour forwarded Loot
Crate’s response to Bettinelli, Bettinelli sent an email to “Chris [Davis] and
Morgan Lewis team” furious that the response letter had been sent to
Breakwater without his approval (presumably as it disrupted the plans
outlined in the Carry the Water Email). Of course, Morgan Lewis
represented Breakwater and not Loot Crate, but Bettinelli could not keep his
allegiances straight. When he realized his error, Bettinelli wrote, “Shit. Oh
no. My bad. I thought that was our counsel!”




                                     13
      C.     Upfront and Breakwater Install a Lackey on the Board as
             a Purported “Independent” Director.

       58.    Upfront’s and Breakwater’s efforts to reconstitute the Board in
their favor were not limited to attempting to install a Breakwater
representative on the Board. Instead, their scheme extended to installing
purportedly “independent” directors who would, in reality, be nothing more
than an extension of Upfront and/or Breakwater.

       59.   In early 2017, Mansour and Bettinelli sought to add Ynon
Kreiz (“Kreiz”) to the Board.

        60.   Although Kreiz may have appeared to be an independent
director and officer, communications between Upfront and Mansour both
prior to Kreiz’s appointment in May 2017 and after his removal in December
2017 reveal that Kreiz had a pre-existing relationship with both Suster and
Upfront.

       61.   In an email dated February 20, 2017, Bettinelli wrote to
Mansour: “Ynon Kreiz would be a great fit (again this is in the concept stage
but obviously someone we know and have worked with in the past).” On
February 29, 2017, Mansour instructed Bettinelli ensure he was onboard as
executive chair.”

       62.     In an email dated March 11, 2017, Bettinelli wrote to
Mansour: “it will take some work to get a deal done with Ynon if Chris
[Davis] were to formally agree, but I am hopefully [sic] his experience with
our firm [Upfront] and his relationship with my partner Mark [Suster] will
also help get us there.”

       63.   In an email dated October 22, 2017, Suster wrote to Mansour
regarding his vision for the Board, including with Kreiz as Executive
Chairman: “I would play an active role on the board as I did with Maker
Studios working side-by-side with Ynon.”

       64.   On August 26, 2019, Suster posted in his blog a story about
how, “[e]xactly six years ago today [2013] I received an email from my
friend Ynon Kreiz introducing me to Andrew Stalbow and Petri Järvilehto.

                                     14
Ynon had been the CEO of Maker Studios and I trust his opinion a great
deal     so     of    course     I   took     the    meeting.”         See
https://bothsidesofthetable.com/some-seriously-great-news-no-seriously-
c57936f1f61c.

        65.   Upfront never disclosed the prior relationship between it and
Kreiz or the prior relationship between Suster and Kreiz.4 Appointing Kreiz
to the Board thwarted the Board’s independence with respect to Loot Crate’s
financing efforts. As described below, Kreiz’s appointment allowed Upfront
and Breakwater to successfully manipulate board independence in their favor
(and at the company’s detriment) with respect to Loot Crate’s financing
efforts.

        Upfront and Breakwater Breached their Fiduciary Duties in
        Connection with Loot Crate’s 2017-18 Financing Efforts.

        A.       Loot Crate Receives Three Financing Offers.

        66.    By October 2017, Suster, Bettinelli, and Upfront no longer
cared about fulfilling their fiduciary duties to Loot Crate; rather, Suster,
Bettinelli, and Upfront were solely interested in protecting their own interests
at Loot Crate’s expense. To achieve their desired outcome, they decided that
a sale would be the only way to achieve a return for Upfront. Accordingly,
rather than exploring ways for the company to thrive, on October 10, 2017,
Suster wrote to Bettinelli and others at Upfront, “[a]fter a full day review I’ve
concluded that LootCrate [sic] is fucked unless it sells immediately. I told
the board today.”

       67.    To implement their desired outcome, Suster, Bettinelli, and
Upfront knew they needed to exploit Loot Crate’s need for additional
financing to seize further control of the company and, ultimately, force a sale.
Thus, the Upfront Defendants and the Breakwater Defendants continued
their coordinated attack on Loot Crate to seize control and force a sale in

4
   The relationship and allegiances evidence between Upfront, Suster, and Kreiz are also
demonstrated after Kreiz was removed from the Board. Following Kreiz’s removal from the Board,
Upfront lobbied Loot Crate to pay Kreiz a $250,000 subordinated note to avoid Upfront’s obligation
to pay it. In an email dated January 3, 2018, Suster wrote to Mansour: “We believe in supporting
partners so in bringing Ynon on board we agreed to [the note] to give him comfort.”

                                               15
order to further their own interests. Every action taken by the Upfront
Defendants discussed below was taken with the “laser focus” intent to sell
Loot Crate so Defendants could profit.

      68.    Loot Crate sought additional financing in the summer of 2017
to normalize operations and for additional working capital. In late 2017,
Loot Crate received three financing proposals (the “2017 Proposals”).

       69.    The first proposal came from Upfront and Breakwater in
October 2017. Suster, both in his capacity as a Loot Crate director and as a
representative of Upfront, presented a term sheet for a Series A-2 preferred
equity financing to Loot Crate (the “A-2 Proposal”).

       70.    Under the A-2 Proposal, Upfront would commit only $5
million in cash and Breakwater committed up to $1 million.

      71.    In response to the A-2 Proposal, Loot Crate requested
approximately $1.5 million of additional bridge financing from Upfront and
Breakwater. Suster informed Loot Crate that Upfront and Breakwater would
provide such bridge financing under certain conditions.

       72.    The second proposal came from one of Loot Crate’s vendors,
BioWorld Merchandising, Inc. (“BioWorld”) on November 2, 2017.
BioWorld presented a term sheet proposal for between $10 and $15 million
in financing through a combination of preferred equity and subordinated
convertible notes (the “Original BioWorld Proposal”).

        73.    No officer, director, or other insider of Loot Crate was
affiliated with BioWorld or the Original BioWorld Proposal.

        74.    The third proposal also came on November 2, 2017, from
certain members of Loot Crate’s management team (together with certain of
their friends and family). This third proposal was for between $7.25 and 10
million in financing through issuance of new preferred equity (the
“Management Proposal”).




                                    16
      75.    The Original BioWorld Proposal and the Management
Proposal were objectively superior to the financing contemplated by the A-2
Proposal.

       76.   For example, the A-2 Proposal included anti-dilution
protections with respect to Upfront and Breakwater’s Series A Preferred
Shares and the same liquidation preference being given to the new capital
(the “Anti-Dilution Provisions”). These Anti-Dilution Provisions were
favorable to Upfront and Breakwater, but created a materially negative
economic impact on the majority of Loot Crate’s other shareholders. The
Management Proposal and the Original BioWorld Proposal did not contain
these same onerous, Anti-Dilution Provisions.

       77.     Email communications by and between Upfront and a separate
Loot Crate investor demonstrated the onerous, unreasonable terms presented
in the A-2 Proposal, including how A-2 Proposal prioritized Upfront and
Breakwater over Loot Crate and its other shareholders. On the eve of the
November 3, 2017 board meeting discussed below, the investor wrote to
Suster, “[t]here are parts of your offers, though, that unfairly favor Upfront
over all other shareholders. That is why we are supportive of the offer
presented yesterday, which we believe is significantly more favorable to the
company, existing shareholders, and Series B investors.”

        78.     In response, Suster admitted to his actual allegiances and his
unwillingness to fulfill his fiduciary duties to Loot Crate. Suster responded,
“I hope you can understand why I must focus my time and energy on the
largest shareholders (founder), the largest debt holders (Breakwater), the
largest financiers (my partners at Upfront who need to be persuaded why they
should risk more of our capital) and the board members of LootCrate whom
I call daily.” Further, “you’ll excuse me from not having the time to negotiate
with each and every small shareholder . . ..”

       79.    Given these startling statements from Suster, the investor
responded by reminding Suster, “[a]ny proposal this board reviews must take
into consideration the impact on all shareholders, not simply investors. And
there are more bona fide offers on the table then [sic] the ones Upfront has
presented.”

                                      17
        80.    The investor even identified the ways in which the Series A-2
Proposal was inferior to the other proposals by stating, “[o]nly your proposal
drastically dilutes all shareholders to the benefit of certain shareholders with
significant participation – as well as certain board members. It is the
management proposal that more fairly treats all shareholders and the
company as a whole.” The investor concluded his email by reminding Suster
of his fiduciary obligations, the duty of care, and the duty of loyalty.5

       81.    As the holders of a majority of Series A Preferred Stock, and
without any consideration of fiduciary duties, Upfront and Breakwater
collaborated to veto any alternatives to the A-2 Proposal through coercion
and subversion of the Board’s fiduciary duties.

        B.       Upfront and Breakwater Force the Board’s Acceptance of
                 the A-2 Proposal Despite its Inferior Terms in Order to
                 Further Upfront’s and Breakwater’s Interests.

      82.    Beginning in October 2017, Suster made multiple threats to
Loot Crate that it would suffer severe financial distress unless Loot Crate
complied with Upfront’s demands, including, in particular, acceptance and
consummation of the financing transaction described in the A-2 Proposal.

      83.      On November 3, 2017, Loot Crate held a board meeting to
consider the three 2017 Proposals described above. At the November 3, 2017
meeting, Suster and Mansour informed the Board that Upfront and
Breakwater would veto any financing alternative other than the A-2 Proposal.

       84.    Davis suggested to Suster and Mansour in the meeting that he
and his team be permitted to consider all three 2017 Proposals and to conduct
appropriate due diligence consistent with the Board’s fiduciary duty.

       85.  With no interest or consideration of their fiduciary obligations,
Suster and Mansour refused Davis’s suggestion at the meeting. Instead,

5
  Ironically, when Loot Crate considered a transaction that could harm Upfront’s position in mid-
2018, Suster utilized the very same approach he scolded the investor above for using by writing to
the board, “[y]ou have the power and the responsibility to protect shareholders and stop a major
legal battle from ensuing.” So, when Upfront could benefit at the expense of Loot Crate, Suster
ignored other shareholders, but when Upfront’s position could be legally reduced, Suster expected
all shareholders to be considered.

                                               18
Suster and Mansour insisted that Loot Crate immediately enter into the A-2
Proposal.

       86.     The minutes of the November 3 Board meeting reflect that
Loot Crate was under duress caused by Upfront and Breakwater to accept the
A-2 Proposal before the conclusion of the meeting because: (i) the BioWorld
and Management Proposals for new equity required the approval of the
preferred shareholders (controlled by Upfront and Breakwater’s combined
consent rights); (ii) Suster and Mansour advised the Board that neither
Upfront nor Breakwater would approve the BioWorld or Management
Proposals without the same Anti-Dilution Provisions as were in the A-2
Proposal; and (iii) the deadline for Loot Crate to accept the A-2 Proposal
(with its Anti-Dilution Provisions that benefitted Upfront and Breakwater to
the detriment of all other Loot Crate Shareholders) was the end of that
November 3 meeting.

      87.    The minutes of the November 3 Board meeting are accurate.

      88.    Suster and Mansour had a self-interest with respect to the A-2

Proposal.

       89.    The November 3 Board meeting lasted more than six hours.
Neither Suster nor Mansour recused themselves at any time from the
discussion or negotiation of the self-interested transaction during the
November 3 Board meeting. Instead, Suster and Mansour collaborated to
negotiate the A-2 Proposal on behalf of, and for the benefit of, Upfront and
Breakwater.

       90.   With no other option to ensure Loot Crate received much-
needed financing, Loot Crate accepted the A-2 Proposal and executed a term
sheet with Upfront and Breakwater (the “A-2 Term Sheet”) at the end of the
November 3 Board meeting.

       91.    As a director, Suster owed a duty to advance Loot Crate’s
interests independently from the interests of any individual shareholder, and
to refrain from any conduct that would harm Loot Crate. Upfront and
Breakwater also owed a duty to Loot Crate in connection with its financing

                                     19
efforts, and Suster and Mansour had the obligation to recuse themselves from
board meetings during any negotiations of the A-2 Proposal. Although
Upfront and Breakwater individually were minority shareholders, their
combined ownership of 55% of the Series A Preferred Stock gave them
control over Loot Crate’s search for financing. Breakwater also exerted
control over the Debtors as the company’s senior secured lender.

       92.    Suster also consistently refused to recuse himself from
conference calls with the Board during discussions and negotiations related
to the A-2 Proposal. In numerous emails throughout November and
December 2017, Suster directed Loot Crate’s independent directors on the
structure and strategy for the A-2 Proposal.

      C.     Upfront and Breakwater Utilize the A-2 Term Sheet to
             Attempt an Ouster of the CEO to Gain Further Control.

       93.     The A-2 Term Sheet contained purportedly binding exclusivity
and confidentiality provisions (the “Exclusivity Provisions”).         The
Exclusivity Provisions prohibited Loot Crate and its Board from pursuing
any other proposal regardless of whether any other proposal might be in the
best interests of Loot Crate or its shareholders.

       94.    On or about November 9, 2017, Upfront and Breakwater
informed Loot Crate that they would not provide the additional $1.5 million
in bridge financing that had been previously offered unless Davis provided
an irrevocable power of attorney over his common stock in Loot Crate.

       95.    By this condition, Upfront and Breakwater placed Davis
exactly where they wanted him in their scheme: Between a rock and a hard
place. If Davis agreed, Upfront and Breakwater would obtain even greater,
unfettered control of Loot Crate. If Davis refused, the lack of additional
bridge financing would leave Loot Crate without sufficient working capital.

      96.    Davis did not consent to the additional demand.




                                    20
       D.     Upfront and Breakwater Create and Execute “Playbook”
              to Block Other Financing Options.

       97.    On November 15, 2017, the Board called a meeting to approve
the minutes of the previous November 3 Board meeting; however, Suster and
Mansour used the November 15 meeting as an opportunity to further the
individual agendas of Upfront and Breakwater at Loot Crate’s expense.

       98.   Prior to the November 15 meeting, Upfront and Breakwater
prepared a detailed, coordinated plan (described by them in emails as the
“Playbook”) for Upfront and Breakwater representatives, Kreiz, and Boyle
to block the Board from considering other financing options and to force
Davis and the company to consummate the A-2 Proposal.

        99.    Like the Carry the Water Email, the Playbook contained a
scripted plan—this time, for the November 15 Board meeting. As part of
that coordinated plan, (i) Upfront and Breakwater would offer to close on
the A-2 Proposal and fund by Friday, November 17, 2017, as opposed to the
December 4 date contained in the A-2 Term Sheet; (ii) Mansour would
threaten to accelerate the Loan and begin seeking remedies on November 20
if the A-2 Proposal was not closed by November 17; (iii) the Board would
vote to instruct Davis to focus 100% of his time to close the A-2 Proposal by
November 17; (iv) Kreiz would call for a subsequent Board meeting on
November 17 to approve the final terms of the A-2 Proposal for close that
same day; and (v) on November 22nd, Upfront would notify key parties of its
intent to pursue litigation against Davis, and would notify George Davis
(Christopher Davis’s father) of their intent to pursue legal action and
“impl[y] subtly / politely that this is likely to be a very public, protracted
battle in which he would be involved.”

       100. Despite the efforts of Upfront and Breakwater to conceal the
Playbook, an Upfront employee, Michael Carney (“Carney”), revealed its
existence in separate emails on November 14, 2017.

       101. On November 14, 2017, Carney emailed Mansour using the
subject line “Mechanics of acceleration / default” to say that he and Suster
“feel like we didn’t get a clear enough understanding yesterday of the


                                     21
mechanics and implications of what happens once (if) you accelerate the loan
and the company is able to unable to pay.”

       102. In that November 14, 2017 email, Carney said, I’d like to make
sure we have a thorough understanding [of] the full ‘if / then decision tree’
around what obligations the company has and when, what steps Breakwater
can/will take and when, etc. Is this something you or someone on your team
could talk through with me or possibly your counsel at Morgan Lewis?”

       103. Presumably after receiving the clarification he needed, Carney
wrote up the Playbook and sent it to Suster later on November 14—the night
before the scheduled November 15 Board meeting.

       104. In his cover email to Suster on November 14, 2017, Carney
wrote: “I think I have a good handle on this, but figured it’s best to talk
through this verbally tomorrow.”

      105. Declining to answer substantively in writing, Suster replied in
an email dated November 14, 2017, “No emails. Talk in Am.”

       106. In another email dated November 21, 2017, Suster wrote to
Upfront representatives: “I can update anybody verbally. Carney can
confirm it was another tense board meeting. But he should do so verbally. I
fear there are enough threats of legal action to know this is a possibility. I
will do my best to avoid a legal situation.”

        107. Upfront and Breakwater representatives, and Kreiz and Boyle,
also used text message communications during this period to conceal their
activities. Despite anticipating litigation, Suster failed to appropriately
preserve many text messages relevant to the disputes, a convenient assertion
given Suster’s desire to keep communications verbal.

     108. When the November 15 Board meeting commenced, Suster
and Mansour acted consistently with their Playbook strategy.




                                     22
       E.     Suster and Mansour Begin Implementing the Playbook
              Strategy During the November 15 Meeting.

       109. At the November 15 Board meeting, Suster and Mansour
informed Loot Crate that they wanted to accelerate the planned closing of the
A-2 Term Sheet from December 4 to November 17 even though the
transaction documents were still in draft form. Otherwise, Suster and
Mansour said, Breakwater would accelerate the Loan and commence
enforcement actions.

       110. On November 16, 2017, Davis emailed the Board to respond
to Breakwater’s demand to accelerate the A-2 Term Sheet closing and to raise
the “very serious issues” he had “with the process that led to the approval of”
the A-2 Term Sheet at the November 3, 2017 Board meeting and, “in
particular, acceptance of the Term Sheet’s Exclusivity Provision.”

       111.   In that November 16 e-mail, Davis stated:

              [W]e all have a continuing fiduciary duty to work for
              the benefit of the company and its shareholders. At the
              November 3 Board meeting, there were three financing
              proposals considered. Consequently, we were not in a
              situation where there was only one possible path. Even
              if the Management Proposal and [Original] BioWorld
              Proposal were not acceptable on their proposed terms at
              the time, there was no basis for determining that they
              could not be improved, or that other financing sources
              would not be available. Nevertheless, the Board was
              presented with the [A-2] Term Sheet, with its
              Exclusivity Provision, and was not advised by Cooley
              [Loot Crate’s counsel] as to the potential breach of
              fiduciary duty inherent in contracting away the
              Company’s right to seek better financing terms from
              another party or parties.

              Additionally, Upfront has failed to provide the $1.5
              million of bridge financing at reasonable terms that was
              promised in connection with the [A-2] Term Sheet and
              has sought other changes to the terms, including the
              accelerated closing. Therefore the financing that we are


                                      23
              now being asked to approve and close on Friday is not
              even what was approved on November 3.

       112. On November 16, 2017, Suster responded to Davis’s
November 16, 2017 email by following the strategy laid out in the Playbook.
Specifically, Suster responded to Davis’s email, replying to the full Board
stating: “You signed a legal contract. If you violate the terms we will begin
immediate legal proceedings.”

       113. On November 16, 2017, Suster forwarded Davis’s email to
members of Loot Crate’s management team, including those with whom
Upfront and Breakwater had been discussing employment opportunities and
equity compensation, with the subject line to “Your company faces the
potential of bankruptcy next week.” In that email, Suster called on them to
pressure Davis to close the A-2 Term Sheet.

       114. On November 16, 2017, Suster separately forwarded his initial
exchange with Davis (including his litigation threats) to Davis’s father, this
time changing the subject line to “Loot Crate Bankruptcy & Lawsuit,” and
stating that Loot Crate would have to file bankruptcy, as “Break Water is
threatening to call their $15 million loan on Monday.”

       115. In a fourth email on November 16, 2017 to Davis and the full
Board, Suster wrote, among other things, that if “you’re thinking your
secured creditor [Breakwater] is bluffing I hope you understand they’re not
– you will lose control of your financial situation next week and possibly face
bankruptcy by Thanksgiving.”

       116. On November 16, 2017, Suster then forwarded this last email
to the Loot Crate management team.

       117. On November 16, 2017, Suster sent another email to Davis and
the Board stating: “With respect to other financing options, you signed a
legally binding ‘no shop’ agreement and on that basis I have spent countless
hours and tens of thousands of dollars on legal bills to provide financing
before you become bankrupt. I will protect the legal rights in that agreement
vociferously.”



                                      24
      118. On November 17, 2017, Suster sent an email to the company’s
purportedly “independent” directors, Kreiz and Boyle, as well as Mansour
and Carney, in which Suster directed Kreiz and Boyle to approve the A-2
Term Sheet transaction document.

       119. Continuing to follow the steps laid out in the Playbook, on
November 17 and November 20, Breakwater issued to Loot Crate two
separate notices of alleged covenant defaults. In the November 20 notice,
Breakwater announced that it would accelerate the loan unless Loot Crate
addressed the alleged defaults to Breakwater’s satisfaction.

      120. Through the actions described above, Suster, Mansour, Kreiz,
and Boyle acted for the benefit of Upfront and Breakwater to the detriment
of Loot Crate.

       121. Further proof of Upfront and Breakwater’s dominance and
control of the Board with respect to Loot Crate’s financing efforts is the
absence of any evidence that Kreiz or Boyle attempted to negotiate any of
the terms of the A-2 Proposal or give any consideration to the BioWorld or
Management Proposals. In fact, Kreiz and Boyle emailed Upfront’s counsel
seeking advice on the different financing proposals.

       122. The existence of the Playbook and the actions of Suster and
Mansour in furtherance of the steps described in it—as well as the absence
of any evidence of independent action on the part of Kreiz and Boyle—
demonstrate that Upfront and Breakwater acted in concert to force Loot Crate
to take actions that were in Upfront and Breakwater’s best interest, yet
detrimental to Loot Crate and its shareholders.

       123. Had Suster, Mansour, Kreiz, and Boyle acted in accordance
with their fiduciary duties to Loot Crate, rather than in the best interests of
Upfront and Breakwater, and had Upfront and Breakwater not colluded to
veto alternative financing options, Loot Crate could have consummated one
or more forms of equity financing beneficial to Loot Crate in early November
2017.




                                      25
       F.     Upfront and Breakwater’s Campaign to Thwart Financing
              from BioWorld.

       124. So long as Upfront and Breakwater continued to exercise their
veto right, and in light of the A-2 Term Sheet’s exclusivity provision, Loot
Crate could not pursue the Management Proposal, the Original BioWorld
Proposal, or any other financing alternatives without the risk of litigation
from Upfront and Breakwater.

        125. Loot Crate needed additional financing by the end of
December 2017, and the absence of such financing had already created
liquidity problems for the company. Although Loot Crate had positive cash
flow in December 2017, its ability to maintain and expand its business
operations was hampered by its inability to obtain proper financing.

       126. The uncertainty created by Upfront and Breakwater caused a
number of Loot Crate’s vendors, including Federal Express, to insist on
prepayment. Consequently, Loot Crate’s shipments were delayed until it
could accumulate the cash necessary to pay in advance for needed shipments.

       127. In late November and early December 2017, Loot Crate
continued to seek additional debt financing, entering into further negotiations
with BioWorld that culminated in a new proposal for debt financing from
BioWorld (the “New BioWorld Proposal”).

      128. BioWorld thus remained a viable financing alternative in
November 2017 that the Board could have pursued absent Upfront and
Breakwater’s continued obstruction.

       129. Regardless, and given his own conflicted interest, Suster
insisted that the A-2 Proposal was preferable to the New BioWorld Proposal
and that Loot Crate should pursue equity financing, rather than pure debt
financing.

       130. In email exchanges Bettinelli and Mansour agreed that both
equity and debt options were valid “options worth pursuit.”




                                      26
        131. Upfront and Breakwater did not oppose debt financing for the
company; they simply opposed debt financing for the company that was
provided by anyone other than Upfront and Breakwater and blocked any
effort by Loot Crate to secure such third-party financing.

       132. On December 3, 2017, Suster sent an email to Davis and the
other Board members, stating:

             you completing the Bio World deal against our interests
             and against my will as a Director and as a shareholder
             will possibly lead to years of public legal battles
             between us that will costs us each millions and lead us
             to both spend countless hours of non-productive time
             that may damage reputations and won’t benefit any of
             us. I don’t want to spend my time on this. You shouldn’t
             want to spend your time like you have had to in the past
             30 days and a legal battle will be even worse. It’s not
             good for either of us.

       133. Suster sent similar communications during this time
threatening to commence litigation against Davis and the Board and to
bankrupt the company.

      134. Suster also threatened that, in a Loot Crate bankruptcy,
Breakwater would “jam in a DIP loan,” and the company would have no
option but to accept super-priority debtor in possession financing from
Upfront and Breakwater.

      135.   On December 4, 2017, Davis explained Suster’s misconduct to
the Board,

      It is extremely unfortunate that Mark, Upfront’s designated
      director, has decided that his interest in continuing pushing for
      a financing would benefit Upfront to the detriment of the
      Company and the great majority of its shareholders, is superior
      to his fiduciary duty of loyalty to the Company. That is the only
      reason I can see for why he would send a communication
      which (a) ignores/misstates the Company’s current financial
      state, (b) places the Company’s efforts to obtain a forbearance
      from its current lender, Breakwater, at great risk, and (c) makes
      statements and accusations that are not accurate but will, just

                                     27
      by their being made, create difficulties for the Company’s
      efforts to either go public itself or be acquired by a public
      company. I am advised by counsel that when a director takes
      steps such as these to try to put a company in jeopardy just so
      the director can, through a self-interested transaction, “save the
      company,” that is a direct breach of the director ’s fiduciary
      duty.


       136. Davis ended his email by stating, “Mark is advocating for a
transaction that would benefit Upfront (on whose behalf he is acting) and
likely himself, personally.”

       137. To remove any doubt of Suster’s allegiances and disloyalty to
Loot Crate, on December 25, 2017, Suster wrote an email to himself with the
subject line “Business Objectives Regarding Loot Crate” in which he stated:

             We [Upfront] have $12.75 million invested in the
             company. Our primary goal is to recover as much of
             this as possible, in the shortest period of time, while
             spending the least possible to recover it. . . . We
             theoretically have the ability to block more board
             appointments (like Bioworld board seat) and block
             issuances of new equity except that Dendera knows how
             to structure deals around our rights (debt from
             Bioworld, convertible note proposal, which is senior to
             us and can convert later … need to understand ability to
             block this. . . . We believe that Dendera will construct
             a financing structure that makes it harder for Upfront to
             make money. Upfront still has a reasonable chance of
             financial recovery in a future sale if it’s $50 million or
             greater.

       138. Two hours later, Suster sent a “Christmas Peace Offering” to
Davis deceptively hiding Suster’s actual motives to protect Upfront at Loot
Crate’s expense. The “Christmas Peace Offering” was nothing more than a
demand to give Suster and Upfront everything it wanted and, in return, for
Upfront to agree to give nothing. Suster ended his email to Davis by writing,
“[w]e hope you will stop to consider a peace offering before we go off to
war. Our expectation is that we hear back from you today, December 25th.”


                                     28
      139. Upon information and belief, Suster and Upfront considered
one of Loot Crates’ advisors, Dendera (and their inability to control
Dendera), to be a formidable foil to Upfront’s interests.

       G.     Suster Takes His Bat and Ball and Goes Home, Refusing to
              Attend Board Meetings to Avoid the Necessary Quorum

       140. Knowing that Upfront’s rights as a preferred shareholder could
not block the incurrence of debt, Suster instead refused to attend that and
other Board meetings in order to deprive the Board of achieving the
necessary quorum to act.

       141. During this time period, the Board remained deadlocked on
financing matters and other business matters because of Upfront’s and
Breakwater’s improper and disloyal actions, tactics, and overall scheme.

       142. To break the deadlock and avoid Loot Crate’s imminent
financial collapse, on December 8, 2017, Davis, as majority shareholder,
removed Kreiz from the Board and appointed Alex Zyngier to replace Kreiz
as the common shareholder’s Board designee and an independent director
with extensive turnaround experience.

       143. Prior to the removal of Kreiz and appointment of Zyngier, Loot
Crate consulted on the proper corporate formalities and requirements with
Richards, Layton, & Finger, PA, a preeminent Delaware firm known for its
expertise in corporate governance.

      144. Suster refused to accept Zyngier’s appointment as an
independent director.

      145. Shortly after Kreiz’s replacement, Boyle resigned. Upon
information and belief, Boyle resigned because of the litigiousness of
Upfront and Breakwater and the ensuing strife this had created on the Board.

       146. On December 11, 2017, Upfront, through counsel, sent a letter
to the Board demanding an independent investigation into a variety of
matters, including Loot Crate’s refusal to consummate the A-2 Proposal.
Upon information and belief, the letter was not sent with the goal of actually


                                     29
prompting the requested investigation, but only to further delay Loot Crate’s
progress in obtaining financing from BioWorld and thereby compel Loot
Crate to consummate the A-2 Proposal.

      147. On December 12, 2017, Loot Crate called another board
meeting to, among other things, receive comments on the New BioWorld
Proposal term sheet.

      148. Suster again refused to attend the board meeting, thus denying
the Board the ability to form a quorum.

      149. In a contemporaneous email, Suster complained to the Board
about Kreiz’s removal and demanded Kreiz’s reinstatement.

     150. On December 13, 2017, Upfront, through counsel, sent a letter
to Davis, complaining that Kreiz’s removal was not permitted and
demanding his reinstatement.

      151. At the same time, Suster sent emails to the Board echoing the
complaints in the letter from Upfront’s counsel.

      152. On December 13, 2017, Loot Crate again called for a Board
meeting, and Suster again declined to attend.

       153. Suster knew exactly what he was doing, what the results would
be, and thereby acted with actual intent to protect Upfront at the expense of
Loot Crate. As confirmed in Suster’s emails, on December 13, 2017, Suster
wrote, “I will not attend the board meeting scheduled for later today. This
means that there will be no quorum (as at most only 2 of 5 authorized
directors will be present) and the Board will therefore be unable to pass any
valid resolutions.”

       154. On December 19, 2017, Loot Crate again called for a Board
meeting, this time to address the New BioWorld Proposal and other
financing, and also to address general Loot Crate operations and the
investigation that Upfront and Suster had requested. Prior to the meeting,
Loot Crate even circulated a proposed unanimous written consent to allow
the independent investigation demanded by Upfront to begin.


                                     30
       155. Regardless, Suster again refused to attend the Board meeting
and refused to sign the unanimous written consent that would have
authorized the independent investigation that he and Upfront previously
demanded.

      156. On December 20, 2017, Loot Crate again called for a Board
meeting and Suster refused to attend.

        157. On December 21, 2017, Loot Crate, through counsel, sent a
letter to Upfront’s counsel, stating that Loot Crate intended to pursue the
independent investigation requested by Upfront, but could not do so because
Suster had both failed to attend the last four duly-noticed Board meetings and
had declined to sign the proposed unanimous written consent that would have
permitted the requested investigation to begin.

       158. By engaging in a letter writing campaign against the Board and
CEO and actively working to deny the Board the quorum necessary for it to
conduct business, Upfront and Breakwater’s concerted actions delayed Loot
Crate’s consideration and potential consummation of the New BioWorld
Proposal or any other financing transaction proposed by any party other than
Upfront and Breakwater.

       159. Eventually, Upfront’s and Breakwater’s tactics achieved their
goal. Despite spending close to two months of time and effort to advance the
financing transaction, BioWorld withdrew its proposals.

       H.     Upfront and Breakwater Use Obstructionist Tactics to
              Maintain Control and Assure Loot Crate’s Demise.

       160. On January 4, 2018, Suster resigned from the Board shortly
before the commencement of a duly scheduled Board meeting.

       161. Suster’s reasons for his resignation demonstrate his breach of
the duty of loyalty, including his intent to protect preferred stockholders like
Upfront at the expense of common shareholders. On January 13, 2018,
Suster informed an investor that he resigned because, in Suster’s mind, the
removal of Ynon was “against the best interests of preferred stockholders.”
[emphasis added].

                                      31
       162. Suster’s resignation also furthered Upfront’s interest at Loot
Crate’s expense, including by (i) creating uncertainty around the formation
of a quorum so that the legitimacy of decisions made at the January 4 meeting
and thereafter could be challenged; and (ii) allowing Upfront the ability to
sue the company and the Board without the risk of claims against Suster or
Upfront for breaches of loyalty associated with commencing a lawsuit.

       163. In fact, in January 2018, Mansour confirmed to Davis that
Suster stepped down from the board in preparation for filing a lawsuit.

      164. Although Suster was no longer on the Board, over the next few
months, Upfront and Breakwater used Breakwater’s leverage as Loot Crate’s
lender to obtain control of the Board. Simultaneously, Breakwater
improperly utilized its position to force Loot Crate to hand over the business.

       165. On February 9, 2018, Breakwater and Loot Crate entered into
an initial forbearance agreement. However, that agreement was not fully
consummated because the reorganization of Loot Crate’s holding company
that was required by Breakwater did not occur until March 21, 2018.

       166. On May 8, 2018, Breakwater and Loot Crate entered into a
second forbearance agreement (the “May 2018 Forbearance”) that granted
Breakwater the right to a $2 million original issue discount (“OID”) on the
60th day following the effective date of the forbearance (the “Breakwater
Trigger Date”) that would be reduced to $1 million if the Breakwater Loan
was refinanced by September 30, 2018.

       167. In addition, the May 2018 Forbearance permitted Breakwater
the right to appoint one designee to the Board and also required the creation
of a Strategic Transaction Committee comprising two independent directors
and Mansour, who was Breakwater’s Board designee under the forbearance
agreement.

       168. The May 2018 Forbearance also required Loot Crate to raise
$3 million of subordinated debt or equity in a form and substance satisfactory
to Breakwater, in its sole discretion. If Loot Crate failed to raise the $3
million of junior capital within 60 days, the Board would expand to seven
members and Breakwater would have the right to appoint a majority of the

                                      32
members of both the expanded board and the Strategic Transaction
Committee.

       169. At roughly the same time it was negotiating the May 2018
Forbearance, Loot Crate was negotiating the terms of a letter of intent with
Atalaya Capital Management (“Atalaya”) to provide Loot Crate with a new
loan facility that would both repay Breakwater and offer Loot Crate some
incremental liquidity.

        170. At the time, Loot Crate’s goal was to refinance Breakwater
before the Breakwater Trigger Date to avoid the added financial burden of
the full $2 million OID.

      171. Loot Crate and Atalaya executed the letter of intent (the
“Atalaya Letter of Intent”) on May 9, 2018, the day after the execution of
the May 2018 Forbearance.

       172. In late May 2018, Atalaya’s principal, Matt Spiro (“Spiro”),
emailed his contact at Upfront, Kobie Fuller, to request a meeting with Suster
in connection with Atalaya’s due diligence efforts for its financing
commitment. When Kiber received word of this inquiry, she immediately
sought to protect Upfront’s interests over Loot Crate’s interests. On May 22,
2018, Kiber wrote Fuller, “either they [Atalaya] are proposing something that
Breakwater won’t approve because it requires them to roll over a portion of
their debt or it’s a structure that would likely not end well for us.”

      173. Accordingly, Suster, on behalf of Upfront, attempted to poison
Atalaya’s financing efforts. In May 2018, Amdani—Mansour’s right-hand
man and future Loot Crate director—summarized Suster’s efforts to torpedo
the deal by directly contacting Atalaya and alleging that Loot Crate’s
management was not trustworthy as well as threatening litigation if the deal
moved forward.

       174. Upon information and belief, following Suster’s threat to
Spiro, Atalaya notified Loot Crate that it would no longer provide the
financing in the face of litigation risk posed by Upfront and therefore
intended to withdraw its offer.


                                     33
       175. After learning of Suster’s, Kibler’s and Upfront’s efforts to
interfere with the financing efforts, Loot Crate’s counsel sent Upfront’s
counsel a letter on May 26, 2018 demanding that Upfront cease and desist
from any further interference.

       176. In response, Suster referred to the letter as “baseless and
completely & verifiably inaccurate and untrue.” Among other things, Suster
represented that Upfront, “would never and have never threatened legal
action against Atalaya,” and that he would “never and have never said to
Atalaya that I would in any way block a debt financing.”

        177. Yet, two months later, Suster did exactly what he said he would
not do: threaten litigation against Atalaya. On July 31, 2018, Suster wrote to
Spiro, “I hear rumblings that you are close to completing a deal. It is being
done with a structure designed to avoid shareholder approval. We have both
a litigator and Delaware counsel who make it clear we have a strong case to
challenge and to hold all parties involved responsible for knowingly
subverting our rights.” Further, “I know you guys have lawyers saying you
can ram this through. I’m sure they’re telling you it’s not black and white. .
. . But we certainly will not be intentionally screwed by you and the company
and simply roll over.”

       178. Upon information and belief, although Loot Crate was able to
persuade Atalaya not to withdraw, Atalaya only agreed to continue
negotiations based upon significantly increased pricing and other terms to
account for the litigation risk of providing the loan.

       179. On June 5, 2018, Loot Crate delivered a signed term sheet to
Breakwater for $3.2 million of subordinated note financing by South River
Capital, LLC (“South River”) to meet Loot Crate’s continuing working
capital needs (the “South River Proposal”).

       180. Breakwater rejected the South River Proposal, citing five
requirements that the South River Proposal did not address or satisfy.

        181. Loot Crate worked with South River to address these issues
and, on June 16, 2018, delivered a second signed term sheet from South River
that resolved all five of Breakwater’s enumerated issues.

                                     34
       182. Breakwater nevertheless rejected this revised term sheet on the
alleged basis that it still failed to satisfy the five enumerated issues, but did
not provide any explanation as to the defects allegedly remaining.

       183. Between June 16 and 19, 2018, Loot Crate’s independent
directors made multiple efforts to demonstrate to Breakwater that the five
enumerated issues had in fact been resolved.

       184. For example, one of Breakwater’s five enumerated
requirements was that the South River debt had to be “deeply subordinated.”
Accordingly, the South River term sheet included customary term sheet
language providing for the subordination of the proposed South River loan
to the Breakwater Loan on customary terms to be provided in definitive
documents acceptable to Breakwater.

       185. Despite these attempts to resolve Breakwater’s complaints
with the South River Proposal, Breakwater refused to engage in further
discussions.

       186. On June 21, 2018, Suster once again re-inserted himself to try
to derail the South River Proposal by sending an email to the board
comparing the South River Proposal with a proposal purportedly made by
Upfront in 2017. In response, Davis reminded Suster, “[Loot Crate] doesn’t
disagree we would have performed better with a +$10mm in equity financing
in November, we disagreed with a full change of control, $78mm of total
liquidation preference, and the pricing you set. We also would have
performed better without accruing $3mm in legal fees.”

       187. At the June 22, 2018 Board meeting called to consider the
approval of the South River Proposal, Mansour voted against the proposed
financing rather than recusing himself from the vote.

       188. At the time of the June 22 Board meeting, Breakwater had a
clear and express interest in the failure of the South River Proposal because
Loot Crate’s inability to obtain additional financing would ultimately trigger
the full $2 million OID accrual and Breakwater’s alleged right to Board
control on the terms set forth in the May 2018 Forbearance.


                                       35
      189. Mansour and Breakwater knew that the funding under the
South River Proposal was a necessary condition to consummation of the
Atalaya financing.

       190. On June 28, 2018, Spiro attempted to engage Mansour to reach
a resolution with Breakwater. Mansour declined and stated that he would be
happy to partner with Atalaya “once [Breakwater] ha[s] secured equity
interests.”

       191. On July 17, 2018, Breakwater sent Loot Crate a letter, through
counsel, prematurely noticing a default under the forbearance agreement,
thereby attempting to exercise its rights to the full OID and appointment of a
majority of the Board while the company was attempting to finalize the
transactions with Atalaya and South River.

        192. Breakwater only agreed to back down from its premature effort
after receiving a cease and desist letter from Loot Crate’s counsel.

      193. On July 23, 2018, Suster called Zyngier to advise that if
Breakwater acquired majority control of the Board, Upfront would make a
proposal to provide up to $7 million of equity financing.

       194. As a result of the various delays in renegotiating the South
River Proposal caused by the actions of Upfront and Breakwater, Loot Crate
missed its 60-day deadline under the May 2018 Forbearance to raise the
needed junior capital.

       195. As a result, on July 24, 2018, Breakwater triggered its right to
receive the full $2 million OID and appointed four new directors to the Board
(Beckman, Geant, Kaczorowski, and Amdani), thereby giving Breakwater
majority control of the Board.

      196. Around the same time, Upfront appointed Kibler to refill the
Upfront Board seat previously held by Suster.




                                     36
       I.     Upfront and Breakwater Undermine Loot Crate through
              Meetings with Existing Management.

       197. Throughout this time period, including leading up to and
following the negotiations around the A-2 Proposal, Upfront and Breakwater
had numerous communications with Loot Crate’s existing and former
management team, including holding several secret, undisclosed meetings.

      198. The purpose of these communications was to further Upfront’s
and Breakwater’s own agendas to Loot Crate’s detriment.

       199. In communications between and among Upfront directors,
Breakwater representatives, and Loot Crate’s existing and former
management team, Upfront and Breakwater discussed prospective
employment opportunities and equity compensation with these existing and
former members of the Loot Crate management team in the event that
Upfront and Breakwater were able to wrest control of the Board, including
specific plans to oust and replace Davis as CEO.

        200. For example, in February 2017, Bettinelli admitted to an
executive that Upfront and Breakwater were working behind the scenes on a
scheme to ensure scenarios that benefitted Upfront and Breakwater over any
others. Mansour confirmed Bettinelli’s admissions along with Breakwater’s
active and consistent participation with current and former executives at Loot
Crate to undermine the company. Specifically, Mansour and Bettinelli
covertly discussed plans with Eric Chan to further their own interests while
simultaneously lying and/or deceiving the CEO about what needed to occur
for the company to succeed.

       201. Upfront and Breakwater routinely shared their plans and status
of meetings with current and prior executives at Loot Crate, and confirmed
their coordination with one another to achieve their goals at Loot Crate’s
expense. On November 6, 2017, Suster characterized Mansour a true partner
in their schemes and regularly shared with Mansour his plans for meeting
with numerous current and former executives at Loot Crate to get their way.
On November 8, 2017, Suster emailed Eric Chan and Peter Lai concerning



                                     37
Defendants’ scheme to seize control of the company and place its own hand-
picked officers in charge.

        202. Although Suster was a director of the time and Eric Chan was
a former employee, Suster transparently shared Loot Crate’s confidential
information and strategy concerning potential organizational changes.
Suster went so far as to make actual proposals to Eric Chan of what the
company would offer in terms of a compensation package, offering “3% of
the fully diluted share capital.” Sensing the inappropriateness of a director
making unapproved offers to a future executive, Suster wrote to Chan on
November 6, 2017 (in the midst of negotiating the A-2 Proposal), “These are
HIGHLY confidential documents so I am obviously trusting you greatly
through a FrieNDA. I would love to work with you. It’s not risk free by
[sic] my ass would be on the line as much as yours would be.”

       203. At the same time these communications occurred, (i) the
Upfront representatives were interested directors due to Upfront’s
participation in the A-2 Proposal; (ii) Breakwater was a shareholder and the
company’s senior secured lender with a vested interest in the consummation
of the A-2 Proposal; and (iii) the current employees being courted by Upfront
and Breakwater in these communications were the same individuals that
were, in part, responsible for providing unbiased financial analysis and
reporting to the Board.

      J.     Loot Crate Cannot Recover from                  Upfront    and
             Breakwater’s Serial Fiduciary Breaches.

       204. On July 25, 2018, with Breakwater holding control of a
majority of the Loot Crate Board, Upfront proposed to lead a $7.5 million
Series B financing to be closed in just three weeks. The Breakwater proposal
required the commitment of other parties, as well as Breakwater’s
commitment to restructure its debt.

       205. In late July 2018, however, Breakwater would not commit to
permit the refinancing of its debt.

      206. On August 1, 2018, Upfront revised its offer in response to
feedback from Loot Crate and the Board.

                                     38
      207. During the course of the ensuing Board meetings to discuss
Loot Crate’s pending financing proposals, including the Breakwater Series
B financing proposal, neither Kibler nor the Breakwater Board members
recused themselves from Board discussions.

      208. Shortly before the scheduled closing of the Atalaya financing,
Kibler and Upfront’s general counsel called Spiro to persuade him that
Atalaya should not move forward with its proposed transaction.

       209. In the weeks prior to the Atalaya closing in August 2018,
Upfront attempted to convince Atalaya to join with Upfront to complete an
alternative transaction in which Upfront would provide equity capital and
Atalaya would provide debt financing with minimal covenant protection and
5% interest.

       210. Although Atalaya initially engaged in discussions with Upfront
to see if a realistic deal could be achieved, it soon became apparent that
Upfront would not negotiate reasonable debt terms.

        211. In the Board meetings that followed, Kibler continued to refuse
to recuse herself from any of the discussions involving the Upfront proposal
and its comparison to the Atalaya and other financing proposals.

       212. Even while a special committee of the Board moved to a
closed-door session with special counsel to the Board and Loot Crate’s
counsel to evaluate the Upfront proposal against the Atalaya subordinated
debt proposal, Kibler refused to recuse herself from most of the deliberation.

      213. Kibler’s disruptions of the Atalaya financing for the benefit of
Upfront were clear breaches of her fiduciary duties to the company.

      214. On August 6, 2018, Loot Crate finally closed the Atalaya and
South River transactions.

         215.   On August 18, 2018, Breakwater’s designees resigned from the
Board.

       216. Despite the success in closing the Atalaya and South River
transactions, Loot Crate continued to struggle because the resulting

                                      39
transactions still did not provide Loot Crate with sufficient working capital,
and because the Atalaya debt was more expensive than originally proposed
because of Atalaya’s renegotiated terms in response to the added difficulties,
delay, and litigation risks imposed by Upfront.

       217. In connection with the closing of the Atalaya and South River
transactions, on August 6, 2018, Loot Crate paid Breakwater all amounts due
and owing under the Loan Agreement, including the OID in the amount of
$1,000,000.00 (the “OID Payment”).

        218. While the August 2018 financing provided Loot Crate with a
slight liquidity reprieve, the fees and expenses that had to be repaid to
Breakwater—including $1 million of the OID—made this amount far less
than expected and necessary to improve marketing and pay vendors. As a
result, Loot Crate continued to experience challenges with vendors after the
transaction, resulting in difficulties with fulfilling orders due to missing
custom items, causing subscriber chargebacks and cancellations.

       219. Likewise, because the financing provided less than the
expected liquidity injection, Loot Crate’s credit card processor began
withholding funds from Loot Crate. Between marketing shortfalls, vendor
pressure, and credit card withholdings, Loot Crate’s liquidity issues began to
worsen each passing week and month.

       220. In July 2019, Breakwater, Upfront, and Atalaya engaged in
discussions regarding the potential acquisition of Loot Crate by the three of
them through a chapter 11 bankruptcy reorganization.

      221. Initially, their discussions contemplated that Upfront and
Breakwater would each own 40% of the equity of a reorganized Loot Crate,
and Atalaya would own the remaining 20% and have its outstanding loans to
Loot Crate assumed by the reorganized Loot Crate post-bankruptcy.

       222.   Ultimately, Upfront withdrew from the transaction.

      223. Although Kibler was still a member of the Board at that time,
she never disclosed the occurrence of, or the content of, these discussions to
the Board.

                                     40
       224. By this point, the damage to Loot Crate caused by the
Defendants’ collusive, obstructionist acts during Loot Crate’s 2017 and 2018
refinancing efforts was done. The company was trapped in a negative
financial cycle, with each negative event causing other negative events, again
and again, and liquidity problems continued.

        225. On August 11 and 12, 2019 (the “Petition Date”), the four Loot
Crate entities each sought bankruptcy protection by filing voluntary petitions
for relief under chapter 11 of the Bankruptcy Code. Because of Defendants’
misconduct, the enterprise value of the company fell to zero and its shares
were worthless.


              Breach of Fiduciary Duty (Against All Defendants)

        226. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       227. The individual defendants served as directors during the
following time periods:

 Defendant            Entity        Dates as Director

 Bettinelli           Upfront       May 2016 – October 2017

 Suster               Upfront       October 2017 – January 2018

 Kibler               Upfront       July 2018 – July 2019

 Mansour              Breakwater    Director: May 2018 – August 2018

                                    Observer: June 2016 – May 2018

 Amdani               Breakwater    July 2018 – August 2018

 Beckman              Breakwater    July 2018 – August 2018

 Geant                Breakwater    July 2018 – August 2018


                                     41
 Kaczorowski        Breakwater      July 2018 – August 2018



       228. At all relevant times, Defendant Upfront exercised actual and
pervasive control over Loot Crate and its governance apparatus through its
active coordination and scheming with Breakwater, which placed Upfront in
a position no different than if Upfront had majority voting control. Between
the two of them, Upfront and Breakwater held a majority (55%) of the issued
and outstanding Series A Preferred Stock. The Series A Preferred Stock
provided certain rights, preferences, privileges, and restrictions in favor of
Upfront and Breakwater involving dividends, liquidation preferences,
conversion rights, and voting rights. Moreover, Loot Crate was unable to
take certain actions (such as increasing or decreasing the number of
authorized common or preferred shares and/or changing the number of
directors) without obtaining an affirmative vote or written consent of a
majority of the voting power of the Preferred Stock.

       229. Additionally, Upfront maintained control over the Board by
exercising its right to designate one Board member (such as Bettinelli, Suster,
and Kibler), and by influencing and forcing the appointment of purportedly
“independent” directors that Upfront knew would do Upfront’s bidding
rather than Loot Crate (such as Ynon Kreiz and Terry Boyle). Thus,
Upfront—through Bettinelli, Suster, and Kibler—used their relationships
with particular directors such as Kreiz and Boyle to compromise the
disinterestedness and independence of the Board in connection with the
transactions described herein. Upfront further utilized and coordinated with
Breakwater to ensure purportedly “independent” directors were appointed to
the Board.

       230. Upfront’s actual control also included developing the
Playbook in coordination with Breakwater to suffocate Loot Crate and to
block or restrict other, more advantageous, options for financing and raising
capital.

       231. Upfront—through Suster—further exercised control over Loot
Crate by refusing to attend meetings to preclude the existence of a quorum.


                                      42
As confirmed in Suster’s emails, on December 13, 2017, Suster wrote, “I will
not attend the board meeting scheduled for later today. This means that there
will be no quorum (as at most only 2 of 5 authorized directors will be present)
and the Board will therefore be unable to pass any valid resolutions.”

      232. To exercise more control, Upfront—through Suster and
Kibler—used its position and relationships in the industry to attempt to
convince Atalaya and/or South River from completing its financing
proposals, including by threatening litigation.

       233. Upfront—through Bettinelli, Suster, and Kibler—also held
secret meetings with current and/or former Loot Crate employees and
executives. Upfront discussed confidential company information with these
employees and devised schemes to replace current management (without
informing management even though they were members of the Board).

       234. Through the confluence of these multiple sources and instances
of control, Upfront exercised actual control over Loot Crate. Thus, at all
relevant times, Upfront owed Loot Crate and each Loot Crate shareholder
the fiduciary duties of due care and loyalty, and good faith and candor.

        235. At all relevant times, Defendant Breakwater exercised actual
and pervasive control over Loot Crate and its governance apparatus through
its active coordination and scheming with Upfront, which placed Breakwater
in a position no different than if Breakwater had majority voting control.
Between the two of them, Upfront and Breakwater held a majority (55%) of
the issued and outstanding Series A Preferred Stock. The Series A Preferred
Stock provided certain rights, preferences, privileges, and restrictions in
favor of Upfront and Breakwater involving dividends, liquidation
preferences, conversion rights, and voting rights. Moreover, Loot Crate was
unable to take certain actions (such as increasing or decreasing the number
of authorized common or preferred shares and/or changing the number of
directors) without obtaining an affirmative vote or written consent of a
majority of the voting power of the Preferred Stock.

      236. Additionally, Breakwater maintained control over the Board
by exercising its right to initially designate a Board observer (Mansour), and


                                      43
subsequently to designate directors on the Board (Mansour, Amdani,
Beckman, Geant, and Kaczorowski). Although only a Board observer until
2018, Breakwater—through the Breakwater Defendants—texted and
coordinated with the Upfront Defendants to obtain company information and
to influence and force the appointment of purportedly “independent”
directors that Breakwater knew would do Breakwater’s bidding rather than
Loot Crate (such as Ynon Kreiz and Terry Boyle). Thus, the Breakwater
Defendants routinely texted and emailed with one another and, at times, with
Upfront to ensure that Breakwater’s interests were protected at Loot Crate’s
expense.

       237. Breakwater’s actual control also included developing the
Playbook in coordination with Upfront to suffocate Loot Crate and to block
or restrict other, more advantageous, options for financing and raising
capital.

        238. Further, Breakwater exercised its influence as lender and
shareholder to block and/or restrict Loot Crate’s ability to obtain financing
from South River, including by refusing to consent to the financing even
though the financing satisfied all requirements imposed by Breakwater. By
blocking the financing, Breakwater utilized its control to declare that it was
entitled to the $2 million OID.

       239. Through the confluence of these multiple sources and instances
of control, Breakwater exercised actual control over Loot Crate. Thus,
Breakwater owed Loot Crate and each Loot Crate shareholder the fiduciary
duties of due care and loyalty, and good faith and candor.

       240. In accordance with the dates reflected in the chart above, each
of Defendants Suster, Kibler, Bettinelli, Mansour, Amdani, Beckman, Geant,
and Kaczorowski was a Loot Crate director, and owed Loot Crate and each
Loot Crate shareholder the fiduciary duties of due care and loyalty, and good
faith and candor.

      241. The following defendants breached their obligations and duties
owed to Loot Crate and its shareholders by, among other things:



                                     44
      (a)    intentionally creating a cash crisis within Loot Crate for the
             purpose of reinforcing Upfront and Breakwater’s effective
             control over Loot Crate (Bettinelli, Suster, Mansour);

      (b)    preventing the Board from considering or seeking out
             alternative funding options, rendering the Board incapable of
             negotiating meaningfully in connection with the A-2,
             BioWorld, or Management Proposals (Bettinelli, Suster,
             Mansour);

      (c)    aggressively and threateningly attempting to coerce the Board
             under duress into palpably unfavorable funding terms that
             would benefit Upfront and Breakwater at Loot Crate’s expense
             (Bettinelli, Suster, Mansour);

      (d)    intentionally sabotaging Loot Crate’s efforts to comply under
             the Breakwater forbearance agreement in order to wrest Board
             control from Davis and other independent directors (Mansour,
             Kibler, Amdani, Beckman, Geant, Kaczorowski)

      (e)    surreptitiously manipulating Loot Crate’s financing efforts,
             including through: (i) creating and executing the Playbook, a
             secret and coordinated plan among ostensibly independent
             directors, interested directors, and dominant shareholders to
             force financing on Loot Crate that would solely benefit Upfront
             and Breakwater; and (ii) having secret meetings and
             communications with Loot Crate’s former and existing
             management to sow seeds of disloyalty and apply additional
             pressure on Davis to act against his fiduciary duties (Bettinelli,
             Suster, Mansour);

      (f)    failing to disclose dual loyalties (Bettinelli, Suster, Kibler,
             Mansour); and

      (g)    using serial threats of litigation and other threats and
             antagonistic behavior directed at Davis, the Board, Loot Crate
             management, and other Loot Crate shareholders (Bettinelli,
             Suster, Mansour).

      242. These breaches of their fiduciary duties and the direct and
reasonably foreseeable consequences of these breaches caused substantial
damage to Loot Crate and its shareholders, and substantially benefitted
Upfront and Breakwater.


                                     45
       243. The Defendants’ misconduct was perpetrated in bad faith and
violated their respective fiduciary duties of loyalty and otherwise falls
outside the exculpatory scope of 8 Del. C. § 102(b)(7). Given the lack of
independence and numerous instances of disloyalty, the entire fairness
doctrine applies to the matters in dispute.


        Aiding and Abetting Breach of Fiduciary Duty (Against
                           All Defendants)

        244. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       245. At all relevant times, Defendant Upfront exercised effective
control over Loot Crate and its governance apparatus through its active
coordination and scheming with Breakwater, which placed Upfront in a
position no different than if Upfront had majority voting control.

       246. At all relevant times, Upfront owed Loot Crate and each Loot
Crate shareholder the fiduciary duties of due care and loyalty, and good faith
and candor.

       247. At all relevant times, Breakwater exercised effective control
over Loot Crate and its governance apparatus through its active coordination
and scheming with Upfront and through the power it wielded pursuant to its
role as Loot Crate’s senior secured lender. This placed Breakwater in a
position no different than if Breakwater had majority voting control.

       248. At all relevant times, Breakwater owed Loot Crate and each
Loot Crate shareholder the fiduciary duties of due care and loyalty, and good
faith and candor.

       249. In accordance with the dates reflected in the chart above, each
of Defendants Suster, Kibler, Bettinelli, Mansour, Amdani, Beckman, Geant,
and Kaczorowski served as a Loot Crate director, and owed Loot Crate and
each Loot Crate shareholder the fiduciary duties of due care and loyalty, and
good faith and candor at various times identified above.

                                     46
       250. Mansour, Amdani, Beckman, Geant, and Kaczorowski
individually or through Breakwater knowingly and intentionally worked in
concert with Upfront and its representatives to assist or encourage Upfront,
Suster, Kibler, and Bettinelli to breach their fiduciary duties to Loot Crate in
the ways enumerated in Count I above.

       251. Bettinelli, Suster, and Kibler individually or through Upfront
knowingly and intentionally worked in concert with Breakwater and its
representatives to assist or encourage Breakwater, Mansour, Amdani,
Beckman, Geant, and Kaczorowski to breach their fiduciary duties to Loot
Crate in the ways enumerated in Count I above.

       252. Based on internal email and text communications during the
relevant time period, each of Bettinelli, Suster, and Kibler knowingly and
intentionally worked in concert with one another when one of them was on
the Board to breach their fiduciary duties to Loot Crate in the ways
enumerated in Count I above. For example, while Bettinelli was on the
Board, Suster and Kibler intentionally worked in concert with him to aid and
abet him in breaching his fiduciary duties.

       253. Based on internal email and text communications during the
relevant timer period, each of Mansour, Amdani, Beckman, Geant, and
Kaczorowski knowingly and intentionally worked in concert with one
another when one of them was on the Board to breach their fiduciary duties
to Loot Crate in the ways enumerated in Count I above. For example, while
Mansour was on the Board, Amdani, Beckman, Geant, and Kaczorowski
intentionally worked in concert with him to aid and abet him in breaching his
fiduciary duties. For example, in one text message conversation from April
2018, Amdani informed Mansour that Beckman was against a proposal being
considered at Loot Crate. Specifically, Beckman “was a pretty quick no on
dendera’s proposal. His initial thought was that I call Palmer and say, ‘Eric
said…Are you fucking kidding me? We bend over backwards and allow you
to bring the proceeds in the form of debt and you have the audacity to ask us
to subordinate any of our forbearance shares? Just hand us the keys to the
business.’” Amdani finished his text by asking Mansour how he wanted to
proceed. Similarly, text messages by and between Mansour, Kaczorowski,
and Beckman in June 2018 reflect discussions and strategy with respect to

                                      47
delaying the Atalaya financing in order to protect Breakwater’s interests.
Mansour repeatedly informed Beckman, Kaczorowski, Geant, and Amdani
of Upfront’s plans and inquired of their thoughts on various proposals in
connection with protecting Breakwater’s interests at Loot Crate’s expense.
These breaches, and the direct and reasonably foreseeable consequences of
these breaches, caused substantial damage to Loot Crate and its shareholders.


    Breach of the Implied Covenant of Good Faith and Fair Dealing
                   (Against Upfront and Breakwater)

        254. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       255. Loot Crate entered into the Private Equity Agreements and the
A-2 Term Sheet with Upfront and Breakwater. Section 8.2 of that certain
Series A Preferred Stock Purchase Agreement states that the agreement
“shall be governed in all respect by the internal laws of the State of
California, without reference to principles of conflicts of law.” Even if
Delaware law applies to this claim, Delaware similarly recognizes a claim
for breach of the implied covenant of good faith and fair dealing

      256. Loot Crate further entered into the Loan Agreement and May
2018 Forbearance Agreement with Breakwater.

       257. Loot Crate performed all or substantially all of the things these
contracts required it to do and all conditions for Upfront’s and Breakwater’s
performance occurred.

        258. Upfront and Breakwater unfairly interfered with Loot Crate’s
right to receive the benefits of these contracts by preventing the consideration
or pursuit of alternative funding/financing options, threatening coercing Loot
Crate to accept more onerous financing terms than needed, and intentionally
sabotaging Loot Crate’s efforts to comply under the May 2018 Forbearance
Agreement in order to obtain further control from Davis and other Board
members.


                                      48
       259. Upfront’s and Breakwater’s misconduct breached the implied
covenant of good faith and fair dealing that governed these contracts, causing
substantial damage to Loot Crate and its shareholders.


                Civil Conspiracy (Against All Defendants)

        260. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       261. During all relevant times, Defendants combined and
coordinated their actions, inactions, and misconduct, and unlawful activity.
Defendants’ conspiracy is shown, for example, in the sharing of the Carry
the Water Email and the exchange and coordination surrounding the
Playbook. Defendants regularly and routinely texted or emailed one another
concerning their strategies with respect to Loot Crate and how they could
work together to further their own interests at the expense of Loot Crate’s
interest.

       262. In accordance with the dates reflected in the chart above, each
of Defendants Suster, Kibler, Bettinelli, Mansour, Amdani, Beckman, Geant,
and Kaczorowski served as a Loot Crate director, and owed Loot Crate and
each Loot Crate shareholder the fiduciary duties of due care and loyalty, and
good faith and candor at various times identified above.

       263. Mansour, Amdani, Beckman, Geant, and Kaczorowski
individually or through Breakwater knowingly and intentionally worked in
concert with Upfront and its representatives to assist or encourage Upfront,
Suster, Kibler, and Bettinelli to breach their fiduciary duties to Loot Crate in
the ways enumerated in Count I above.

       264. Bettinelli, Suster, and Kibler individually or through Upfront
knowingly and intentionally worked in concert with Breakwater and its
representatives to assist or encourage Breakwater, Mansour, Amdani,
Beckman, Geant, and Kaczorowski to breach their fiduciary duties to Loot
Crate in the ways enumerated in Count I above.


                                      49
       265. Based on internal email and text communications during the
relevant time period, each of Bettinelli, Suster, and Kibler knowingly and
intentionally worked in concert with one another when one of them was on
the Board to breach their fiduciary duties to Loot Crate in the ways
enumerated in Count I above. For example, while Bettinelli was on the
Board, Suster and Kibler intentionally worked in concert with him to aid and
abet him in breaching his fiduciary duties.

       266. Based on internal email and text communications during the
relevant timer period, each of Mansour, Amdani, Beckman, Geant, and
Kaczorowski knowingly and intentionally worked in concert with one
another when one of them was on the Board to breach their fiduciary duties
to Loot Crate in the ways enumerated in Count I above. For example, while
Mansour was on the Board, Amdani, Beckman, Geant, and Kaczorowski
intentionally worked in concert with him to aid and abet him in breaching his
fiduciary duties. For example, in one text message conversation from April
2018, Amdani informed Mansour that Beckman was against a proposal being
considered at Loot Crate. Specifically, Beckman “was a pretty quick no on
dendera’s proposal. His initial thought was that I call Palmer and say, ‘Eric
said…Are you fucking kidding me? We bend over backwards and allow you
to bring the proceeds in the form of debt and you have the audacity to ask us
to subordinate any of our forbearance shares? Just hand us the keys to the
business.’” Amdani finished his text by asking Mansour how he wanted to
proceed. Similarly, text messages by and between Mansour, Kaczorowski,
and Beckman in June 2018 reflect discussions and strategy with respect to
delaying the Atalaya financing in order to protect Breakwater’s interests.
Mansour repeatedly informed Beckman, Kaczorowski, Geant, and Amdani
of Upfront’s plans and inquired of their thoughts on various proposals in
connection with protecting Breakwater’s interests at Loot Crate’s expense.
These breaches, and the direct and reasonably foreseeable consequences of
these breaches, caused substantial damage to Loot Crate and its shareholders.

      267. Defendants’ civil conspiracy caused substantial damage to
Loot Crate and its shareholders.




                                     50
                     Fraudulent Transfer – The OID
    11 U.S.C. § 544(b); 6 Delaware Code §§ 1304(a) and 1307 (Against
                               Breakwater)

        268. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

      269. Pursuant to section 544(b) of the Bankruptcy Code, a trustee
may avoid any transfer of an interest of the debtor in property that is voidable
under applicable law by a creditor holding an unsecured claim that is
allowable under section 502 of the Bankruptcy Code.

       270. By order of this Court dated October 21, 2020 [Admin Case
D.I. 714], the Committee was granted standing and authority to assert and
prosecute the claims set forth herein on behalf of and for the benefit of the
Debtors’ estates.

       271. On May 8, 2018, Loot Crate and Breakwater entered into the
May 2018 Forbearance whereby Loot Crate granted Breakwater the right to
a $2 million OID via term loans that increased the total principal payment
amount outstanding to Breakwater by $2 million. Loot Crate paid and
transferred the $1 million OID Payment to or for the benefit of Breakwater
on August 6, 2018,6 which is within four years before the Petition Date.

      272. Loot Crate received less than reasonably equivalent value in
exchange for incurring the $2 million OID obligation and in exchange for
making the OID Payment to Breakwater.

       273. At the time of the incurrence of the $2 million OID obligation
and subsequent OID Payment, Loot Crate was engaged or about to engage in
a business or a transaction for which Loot Crate’s remaining assets were
unreasonably small in relation to its business.


6
         Due to delays in issuing wires, Loot Crate was not able to fully fund payments to
Breakwater on the August 3, 2018 closing. The remaining amounts, plus additional interest, were
paid on August 6, 2018.

                                             51
       274. At all relevant times, Loot Crate had one or more actual
creditors holding unsecured claims allowable within the meanings of sections
502 and 544(b) of the Bankruptcy Code and section 1301 of Title 6 of the
Delaware Code (the “Delaware Code”).

       275. Accordingly, the OID Payment must be avoided as a fraudulent
transfer in accordance with section 544(b) of the Bankruptcy Code and
sections 1304(a) and section 1307 of the Delaware Code.


                    Fraudulent Transfer – The OID
    11 U.S.C. § 544(b); 6 Delaware Code §§ 1305 and 1307 (Against
                              Breakwater)

        276. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       277. On or within four years before the Petition Date, the Debtors
made one or more transfers of an interest of the Debtors in property to or for
the benefit of Breakwater, including the $1 million OID Payment.

      278. The Debtors received less than reasonably equivalent value in
exchange for the OID Payment.

       279. At the time of the OID Payment, Loot Crate was insolvent or
became insolvent as a result of the OID Payment within the meaning of
section 1305 of the Delaware Code.

       280. At all relevant times, Loot Crate had one or more actual
creditors holding an unsecured claim allowable within the meanings of
sections 502 and 544(b) of the Bankruptcy Code and section 1301 of the
Delaware Code.

       281. Accordingly, the OID Payment must be avoided as a fraudulent
transfer in accordance with section 544(b) of the Bankruptcy Code, and
sections 1305 and 1307 of the Delaware Code.



                                     52
                     Fraudulent Transfer – The OID
                  11 U.S.C. § 548 (Against Breakwater)

        282. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       283. On or within two years before the Petition Date, the Debtors
made one or more transfers of an interest of the Debtors in property to or for
the benefit of Breakwater, including the $1 million OID Payment.

      284. The Debtors received less than reasonably equivalent value in
exchange for the OID Payment.

        285. At the time the OID Payment was made, and as alleged above,
each of the Debtors either (i) was insolvent on the date the OID Payment was
made or became insolvent as a result of such transfer; (ii) was engaged in
was engaged in business or a transaction, or was about to engage in business
or a transaction, for which any property remaining with Loot Crate was an
unreasonably small capital; or (iii) intended to incur, or believed that Loot
Crate would incur, debts that would be beyond the debtor’s ability to pay as
such debts matured.

       286. Accordingly, the OID Payment must be avoided as a fraudulent
transfer in accordance with section 548 of the Bankruptcy Code.


               Recovery of Avoided Transfers – The OID
                 11 U.S.C. § 550 (Against Breakwater)

        287. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       288. Pursuant to 11 U.S.C. § 550(a), Plaintiff is entitled to recover,
for the benefit of the estate, the property transferred and avoided under



                                     53
sections 544 and 548 of the Bankruptcy Code from the initial transferee of
such transfer or the entity for whose benefit such transfer was made.

       289. Pursuant to § 550(a), Plaintiff is entitled to recover the value
of any and all property transferred and avoided under section 548, plus
interest thereon to the date of payment and the costs of this action from
Breakwater as either initial transferee or subsequent transferee.


              Objection to Claims (Against All Defendants)

        290. Plaintiff realleges and incorporate by reference each of the
allegations contained in the preceding paragraphs of this complaint as though
fully set forth herein.

       291. One or more of the Defendants assert claims against the estate
based either on information provided in the Debtors’ Schedules of Assets and
Liabilities filed in the Chapter 11 Cases or asserted in one or more proofs of
claim filed in the Chapter 11 Cases.

      292. In particular, Upfront filed a proof of claim asserting an
unsecured claim against Old LC, Inc. in the amount of $250,000 (this and
any other claim asserted by any Defendant against a Debtor, the
“Defendants’ Claims”).

       293. Section 502(a) of the Bankruptcy Code states that “[a] claim or
interest, proof of which is filed under section 501 of this title, is deemed
allowed, unless a party in interest…objects.” 11 U.S.C. § 502(a).

       294. Section 502(b) of the Bankruptcy Code states that, if an
objection is made, then the Court must disallow any claim which is not
enforceable against the debtor and property of the debtor.” 11 U.S.C. §
502(b)(1).

       295. Pursuant to section 502(b)(1), Plaintiff objects to the allowance
of the Defendants’ Claims:

          a. the Defendants’ Claims do not represent an actual, authorized
             liability of any of the Debtors;

                                     54
          b. even if any part of any Defendants’ Claim is enforceable, the
             Debtors are entitled to offset for amounts or credits due and
             owing by Defendants, including amounts owing for damages
             owed to the Debtors on account of one or more of the claims
             for relief identified herein;

          c. As authorized under section 502(d) of the Bankruptcy Code,
             any Defendants’ Claims must be disallowed to the extent the
             corresponding Defendant is a transferee of a transfers
             avoidable under 11 U.S.C. § 548 and a person from whom
             property is recoverable under § 550.

       296. Accordingly, the Defendants’ Claims must be disallowed in
their entirety.

                           DEMAND FOR JURY

      297. Pursuant to Federal Rule of Bankruptcy Procedure 9015 and
Federal Rules of Civil Procedure 38, Plaintiff hereby demands a jury trial.

                        RESERVATION OF RIGHTS

       298. In accordance with the Federal Rules of Bankruptcy Procedure
and Federal Rules of Civil Procedure, the Committee reserves any and all
rights to amend or otherwise supplement this Complaint with additional
claims, parties, and allegations, including but not limited to additional claims
for violation of the any party’s breach of fiduciary duty, and avoidance and
recovery of any transfers made to any defendant under sections 544, 547,
548, 549 and/or 550 or applicable non-bankruptcy law.

                          RELIEF REQUESTED

        WHEREFORE Plaintiffs demand judgment in their favor and request
the following relief:

      (a)    money damages to compensate in an amount of not less than
$100 million for their losses and to restore enterprise value;




                                      55
       (b)   disgorgement of any amounts illicitly received by Defendants
in connection with their misconduct;

       (c)    entry of an order avoiding the OID Payment as a constructively
fraudulent transfer and recovering the OID Payment from Breakwater;

           (d)   entry of an order disallowing the Defendants’ Claims; and

           (e)   Such other and further relief, including legal costs and fees, as
is just.




                       [This space left intentionally blank.]




                                        56
Dated: February 5, 2021
Wilmington, Delaware      Respectfully submitted,

                          MORRIS JAMES LLP


                          /s/ Jeffrey R. Waxman
                          Jeffrey R. Waxman (DE Bar No. 4159)
                          Eric J. Monzo (DE Bar No. 5214)
                          Brya M. Keilson (DE Bar No. 4643)
                          500 Delaware Avenue, Suite 1500
                          Wilmington, DE 19801
                          Telephone: (302) 888-6800
                          Facsimile: (302) 571-1750
                          E-mail: jwaxman@morrisjames.com
                          E-mail: emonzo@morrisjames.com
                          E-mail: bkeilson@morrisjames.com

                                    -   and -

                          Joel B. Bailey, Esquire
                          Joshua L. Hedrick, Esquire
                          HEDRICK KRING, PLLC
                          1700 Pacific Avenue, Suite 4650
                          Dallas, Texas 75201
                          Telephone: (214) 880-9625
                          Facsimile: (214) 481-1844
                          E-mail: Josh@HedrickKring.com
                          E-mail: Joel@HedrickKring.com

                                    -   and -

                          Samuel M. Stricklin, Esquire
                          STRICKLIN LAW FIRM, P.C.
                          Palisade Central II
                          2435 North Central Expressway
                          Suite 1200
                          Richardson, Texas 75080
                          Telephone 972-2388687
                          E-mail: Sam.stricklin@stricklaw.pro

                          Counsel for Plaintiff


                            57
